 

Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Pagelof6 PagelD 236

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
Vv. CASE NO. 3:14-ev-1533-BN
GUARDIAN OIL & GAS, INC.,
GUARDIAN OIL & NATURAL GAS, INC.,
and RICK D. MULLINS,

Lr Lr Lr SP? LP LP LP Lr Lr Lr

Defendants.

FINAL JUDGMENT AS TO DEFENDANTS GUARDIAN OIL & GAS, INC.,
GUARDIAN OIL & NATURAL GAS, INC., AND RICK D. MULLINS

The Securities and Exchange Commission having filed a Complaint and Guardian Oil &
Gas, Inc., Guardian Oil & Natural Gas, Inc. and Rick D. Mullins (“Defendants”) having entered
a general appearance; consented to the Court’s jurisdiction over Defendants and the subject
matter of this action; consented to entry of this Final Judgment without admitting or denying the
allegations of the Complaint (except as to jurisdiction and except as otherwise provided herein in
paragraph V1); waived findings of fact and conclusions of law; and waived any right to appeal
from this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
permanently restrained and enjoined from violating, directly or indirectly, Section 17(a) of the
Securities Act [15 U.S.C. § 77q(a)] in the offer of sale of any security by the use of any means or
instruments of transportation or communication in interstate commerce or by use of the mails,

directly or indirectly:

 
Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Page2of6 PagelD 237

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements made, in the

light of the circumstances under which they were made, not misleading; or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon any purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Il.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendants are
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78}(b)] and Rule 10b-5
promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

SEC v. Guardian Oil & Gas, Inc., et al.
Final Judgment as to Defendants
Page 2
Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Page3of6 PagelD 238

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendants’
officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendants or with anyone described in (a).

Ill.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Mullins is
permanently restrained and enjoined from directly or indirectly soliciting existing or potential
investors to purchase or sell securities, provided, however, that such injunction shall not prevent
Mullins from purchasing or selling securities for his own account

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
Mullins is permanently restrained and enjoined from participating directly or indirectly in any oil
and gas related securities offering, including: acting as a manager, administrator, promoter,

finder, consultant, agent or other person who engages in activities with a broker, dealer or issuer

SEC v. Guardian Oil & Gas, Inc., et al.
Final Judgment as to Defendants
Page 3

 
Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Page4of6 PagelD 239

 

for purposes of the issuance of interests in oil and gas investments, or inducing or attempting to
induce the purchase or sale of any interest in oil and gas investments.
V.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendants are liable,
jointly and severally, for disgorgement of $1,485,000.00, representing profits gained as a result
of the conduct alleged in the Complaint, together with prejudgment interest thereon in the
amount of $95,491.03 to the Securities and Exchange Commission pursuant to Section 20(d) of
the Securities Act and Section 21(d)(3) of the Exchange Act. Defendants shall satisfy this
obligation by paying $1,580,491 to the Securities and Exchange Commission within 30 days
after entry of this Final Judgment.

Defendants may transmit payment electronically to the Commission, which will provide
detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly
from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendants may also pay by certified check, bank

 

cashier’s check, or United States postal money order payable to the Securities and Exchange
Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; Guardian Oil & Gas, Inc., Guardian Oil & Natural Gas, Inc. and Rick D. Mullins as

defendants in this action; and specifying that payment is made pursuant to this Final Judgment.

SEC v. Guardian Oil & Gas, Inc., et al.
Final Judgment as to Defendants

 
Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Page5of6 PagelD 240

Defendants shall simultaneously transmit photocopies of evidence of payment and case
identifying information to the Commission’s counsel in this action. By making this payment,
Defendants relinquishes all legal and equitable right, title, and interest in such funds and no part
of the funds shall be returned to Defendants. The Commission shall send the funds paid pursuant
to this Final Judgment to the United States Treasury. Defendants shall pay post judgment
interest on any delinquent amounts pursuant to 28 U.S.C. § 1961.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant Mullins
shall pay a civil penalty in the amount of $160,000 to the Securities and Exchange Commission
pursuant to Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act.
Defendants shall make this payment within 30 days of the entry of this Final Judgment.

VU.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that
Defendants shall comply with all of the undertakings and agreements set forth therein.

VII.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.
IX.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without further notice.

SEC y. Guardian Oil & Gas, Inc., et al.
Final Judgment as to Defendants

 
Case 3:14-cv-01533-BN Document 78 Filed 12/18/19 Page6of6 PagelD 241

Dated: \de ember 6, Do A

 

D STATES MAGISTRATE JUDGE

SEC v. Guardian Oil & Gas, Inc., et al.
Final Judgment as to Defendants
Page 6

 
